OFFICE   OF l-NE ATTORNEY     OENERAL     OF TEXAS
                             AUSTIN

Honorable onill.  8. Carpenter
Chairman and Xxaautlre Direotor
Taxaa U~Omplopmsnt Oompensation Cod~aion
Austin, Tour




                                               mmber 88, 1939, re-
qurrtlng  our opill
(1) aad (4), Seat
                                               011Ofsub-motion8mw
                                            2lb-17, Vernoa'
tlard Clrll sta+
Wb quote from y
                                              frot   rltuatlon
                                                                 l
                                                                 whloh


                                          oyment during
                                          oquirer owner-
                                         the twentp-eeoond
                                         has twu persona
                                       irot twenty-iire    week8
                                          Nerapaper Z ia valued
                            g the twenty-fifth      mek of 1938,
                            artnerahip     interest  in Nene-
                            ing the twenty-sixth      week and
                        erks 5~ 1938, Newspaper 2 ha6 sir
                        employmentr       The partnerahlp   agror-
                        writing and there ir no ~agreemenb
       a8 to gontrol   or management or ita operationar
       oD~~a Seotlon 19 (r) (4) apply to this Saab
       eituatloa  to rrnder both N and 2 WplOyW8
       m&or the Tbxa8 Onemployment 0omprnrrtion Aott*
Honorable   Orville,    9. Carptnter,     Page e


            Sub-ssotlons      (1) and (4) of Sootion   (r)   roads as
follows:

            w          ‘Employer’ means

              ” 1) My emplo Ing unit whIoh for some por-
      tlon o1 a day but no z neoessarlly  simultaneously,
      In eaoh of twenty (20) different   weeks, whether
      or not suoh weeks are or were oonseoutlvs,    wlth-
      In either the ourrsnt or the Dreoedlnn ialendar
      pear, has or had In employmeni eight (8) or more
      IndIvIduala   (Irrsspeotlre or whether ths ssms
      Indlrlduals   are or were employ06 In saoh suoh
      da)r) I
             w* * *

             “(4)  Any emPloYing Unit which together
      with ens or mo e.other amp10 ing units, Is owns&
      or oontrolled    1 by legally   en $ oyoeable msans or
      otherwIs8)   dlreotly    or Indlrsotlp     bp the sams
      Interest,   or whloh owns or controls        one or more
      other smploying unIt8 (by legally snforosabls
      means or otherwlss),      and which, Ii treated as
      a single unit with such othsr smploping unit,
      would be an employer under paragraph (1) of
      this subsaotlon~
            a* * **n

           Ths factual   situation   oontainsd id your letter
raises ths question whether or not the owner of a six-sevenths
(a/7) partnership   Interest    In a newspaper owns or oontrols
said partnership   buelness within meaning of sub-ssotion      (4)
of Seotlon (f) oi Artiole     522lb-17,   supra, In the absenos ot
an agreement as to the oontrol and managsment o? said partner-
ehip.
           It Is generally held that eaoh partner,    In the
absenoe of tm agrsemsnt to the oontrary,     has an equal right
to oontrol and manage the buslnese.     49 Corpus Surls. oh, 296.
It Is also    the general rule that a partner does not own any
particular   Intereat In a partnership  enterprise  but his Interest
extends only to a proportlonats    share of what map remain after
payment OS the debts of the partner&hip and the ssttlsmsnt      of
Its aooounts.     Shark v. Bank, 806 9. W. ‘507.
             Ws are of the oplnlon that ths Legislaturs,       being
familiar,~th     the abets rules,   nstsrthsless,    intended that an
Individual    owning a sir-sevenths    (6/T) Interest    in a partner-
Honoreble   Orville   9. Csryenter,   Fage 3


ship buelnesri doos own or control     the business In the absence
of an aqeenent      to the oontrery.  This Intent Is derived from
sub-seotlon    (4) ot Seotlon (I) of Artlole    5221b-17, whloh pro-
vides that if one employln~ unit *owned or oontrollad        (b
leqlly    enforoeable   means or otherwIse) dlreotlp    or Ind 35reot-
&,     another enploylng unit, then they would b treetsd as
one unit under the Aot.      The words *owned” sndewoontrolled*
are general terms end their neaeing would vary according to
the3.x use.
           This being bme, Newspaper “M”, vihloh “A* owns out-
rI&t,   and Newspaper nZn, of whloh “An owns a six-aerenths
(6/T) partnership    Interest, are to be treated as one employ-
Ing unit and are oonsldered en en loper within the Act.       %a-
aJnnIng on the trranty-sixth   (26th v weak, both.newspapers,
together hating eight (8) indlriduale     in their employment
wouldbe   liable
sixth (46th)
                  for meld taxes at the beglnnln(l of the forty-
               weok of the year, WM.
                                               Yours very truly
                                          ATT~PJEY
                                              Ol3G3U.L OF          TEXt.3




                                                       blenn Ii. Lewis
                                                            Aeslstent


                                          BY Lu            Lee    shoptar

               .ws



               kT'HXWCY GEN:::..LOF TTXAS